DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 10/5/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/104,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application include essentially the same structural components as the allowed claims of the previous application with only minor variations in verbiage and level of detail.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergman (US 2018/0170270).
Regarding claim 1, Bergman discloses a crossmember assembly for a motor vehicle having a roof with first and second rails attached to the roof, and each of the first and second rails having one of a range of widths and spaced from one another by one of a range of distances (see Fig. 1, para 0041), the crossmember assembly comprising: a crossbar having first and second ends along an axis (9); a first clamp mechanism engaged with the first end of the crossbar for securing the crossbar to the first rail (10, Fig. 2); and a second clamp mechanism engaged with the second end of the crossbar for securing the crossbar to the second rail (10, Fig. 3); wherein each of the first and second clamp mechanisms comprises: a stanchion attached to the crossbar and having a first rail gripping surface (24, 26); and an actuator having a second rail gripping surface (60s) and is movable relative to the stanchion between a clamped position where the first and second rail gripping surfaces of the first and second clamp mechanisms grip an associated one of the first and second rails and an unclamped position where the second rail gripping surface is spaced from an associated one of the first and second rails such that the crossbar is movable along the first and second rails (para 0046-0047).  
Regarding claim 2, Bergman discloses the actuator comprises: a cam body pivotably attached to the stanchion (76) and movable between the unclamped position where the stanchion urges the cam body in a downward direction and the clamped position where the stanchion urges the cam body in an upward direction (para 0051); and a tongue (70) pivotably attached to the cam body and having the second rail gripping surface, with the tongue adapted to be positioned within an open channel formed in an associated one of the first and second rails, with the first and second rail gripping surfaces of the first and second clamp mechanisms capable of gripping an associated one of the first and second rails therebetween to secure the crossbar in a fixed position relative to the first and second rails (para 0051).  
Regarding claim 8, Bergman discloses an adjustable roof rack of a motor vehicle having a roof, the adjustable roof rack comprising: first and second rails attached to the roof, with each of the first and second rails having one of a range of widths and spaced from one another by one of a range of distances (see Fig. 1, para 0041); and a crossmember assembly comprising: a crossbar having first and second ends along an axis (9); a first clamp mechanism engaged with the first end of the crossbar for securing the crossbar to the first rail (10, Fig. 2); and a second clamp mechanism engaged with the second end of the crossbar for securing the crossbar to the second rail (10, Fig. 3); wherein each of the first and second clamp mechanisms comprises: a stanchion attached to the crossbar and having a first rail gripping surface (24, 26); an actuator having a second rail gripping surface (60s) and is movable relative to the stanchion between a clamped position where the first and second rail gripping surfaces of the first and second clamp mechanisms grip an associated one of the first and second rails and an unclamped position where the second rail gripping surface is spaced from an associated one of the first and second rails such that the crossbar is movable along the first and second rails (para 0046-0047).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (US 2018/0170270) as applied to claims 1, 2, and 8 above, and further in view of McFadden et al. (US 2016/0362055, hereinafter ‘McFadden’).
Bergman discloses all limitations of the claim(s) as detailed above except does not expressly disclose the rails being an extrusion/open channel with caps as claimed.
However, McFadden is one of myriad references teaching constructing roof rack cross bars as an extrusion defining an open channel extending toward a pair of opposing ends (Abstract, see Fig. 3), with a pair of caps attached to an associated one of the opposing ends to block the open channel (para 0039) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the crossbar taught by Bergman as an extruded open channel with end caps as taught by McFadden, in order to provide an aerodynamic shape as taught by McFadden (para 0043).
Regarding claim 11, Bergman as modified above discloses the actuator comprises: a cam body pivotably attached to the stanchion (76) and movable between the unclamped position where the stanchion urges the cam body in a downward direction and the clamped position where the stanchion urges the cam body in an upward direction (para 0051); and a tongue (70) pivotably attached to the cam body and having the second rail gripping surface, with the tongue adapted to be positioned within an open channel formed in an associated one of the first and second rails, with the first and second rail gripping surfaces of the first and second clamp mechanisms capable of gripping an associated one of the first and second rails therebetween to secure the crossbar in a fixed position relative to the first and second rails (para 0051).  

Allowable Subject Matter
Claims 3-7 and 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims combined with the filing of a terminal disclaimer to overcome the Double Patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 19, 2022